Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance: the available prior art fails to teach the limitations of the independent claim. As discussed in the final office action, Pallari generally teaches the use of topographic scans of a patient to create a prosthesis or mask by additively printing two molds and filling the molds with material to obtain the prosthesis or mask. Robar teaches printing a radiation bolus to patient-specific dimensions, but fails to teach other limitations of the independent claim. Specifically, the available prior art fails to teach or make obvious “determining, by the computing device, a flesh and bone geometry of the patient based on subjecting the CT or MRI image data to an isosurface module; analyzing, by the computing device, the topographical scan data and the CT or MRI image data to separate data relating to the radiation oncology bolus from other patient data; aligning, by the computing device, the topographical scan data and the CT or MRI image data to provide a high-fidelity mesh comprising the topographical scan data superimposed over the flesh and bone geometry of the patient; identifying and removing, by the computing device, scan artifacts in the topographical scan data using a graphics modeling software.” 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL SPIEL/Examiner, Art Unit 1748                                                                                                                                                                                                        
	

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742